      3:20-cr-00451-JMC       Date Filed 08/17/21    Entry Number 48      Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

UNITED STATES OF AMERICA                  )    CRIMINAL NO.: 3:20-cr-451-JMC
                                          )
               v.                         )
                                          )
STEPHEN JOHNSON CRAFT                     )

                         PRELIMINARY ORDER OF FORFEITURE

       This matter is before the court on the motion of the United States for a Preliminary

Order of Forfeiture as to Defendant Stephen Johnson Craft, (“Craft,” “Defendant”), based

upon the following:

       1.     On August 5, 2020, an Indictment (“Indictment”) was filed charging Craft

with possession of a firearm and ammunition after having been convicted of a felony, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 924(e).

       2.     Pursuant to Fed. R. Crim. P. 32.2(a), the Indictment contained a forfeiture

allegation providing that, upon Craft’s conviction, certain properties enumerated therein,

or equivalent substitute assets, would be subject to forfeiture to the United States. As

specified therein, such assets include, but are not limited to, the following:

              Firearm:

                      GLD 22C Pistol
                      CAL.: .40 S/N: MHL323
                      Asset ID: 20-ATF-031757

              Ammunition:

                      10 rounds Speer ammunition
                      CAL.: .40
                      Asset ID: 20-ATF-031758

       3.     On August 10, 2021, Craft entered a plea of guilty as to Count 1 of the
                                              -1-
      3:20-cr-00451-JMC       Date Filed 08/17/21     Entry Number 48      Page 2 of 4




Indictment.

       4.     Based upon Defendant’s conviction, the court has determined that the

property described above is subject to forfeiture, pursuant to 18 U.S.C. §924(d)(1) and

28 U.S.C. § 2461(c).

       5.     The court has determined that the government has established the requisite

nexus between the said property subject to forfeiture and the offense for which Craft has

been convicted; therefore, the United States is entitled to a preliminary order of forfeiture,

subject to the provisions of 21 U.S.C. § 853 governing third party rights.

       Accordingly, it is hereby ORDERED,

     1.       The below-described property, and all right, title, and interest of the

Defendant, Stephen Johnson Craft, in and to such property, is hereby forfeited to the

United States of America, for disposition in accordance with law, subject to the rights of

third parties in such property under 21 U.S.C. § 853(n):

              Firearm:

                     GLD 22C Pistol
                     CAL.: .40 S/N: MHL323
                     Asset ID: 20-ATF-031757

              Ammunition:

                     10 rounds Speer ammunition
                     CAL.: .40
                     Asset ID: 20-ATF-031758


       2.     Upon entry of this Order, the United States Attorney is authorized to conduct

proper discovery in identifying, locating, or disposing of the described property, or other

substitute assets, in accordance with Fed. R. Crim. P. 32.2(b)(3); and to commence

                                       Order, p. 2 of 4
      3:20-cr-00451-JMC        Date Filed 08/17/21      Entry Number 48       Page 3 of 4




proceedings that comply with statutes governing third party rights, if applicable.

       3.      The United States shall publish notice of this Order and its intent to dispose

of the personal property in such manner as the Attorney General may direct. The United

States may also, to the extent practicable, provide written notice to any person known to

have an alleged interest in the said property.

       4.      Upon entry of this Order, the United States is authorized to seize the above-

described property as directed by the United States Attorney’s Office and to commence

proceedings that comply with statutes governing third party rights.

       5.      Any person, other than the named Defendant, asserting a legal interest in

the subject property may, within thirty days of the final publication of notice or receipt of

notice, whichever is earlier, petition the court for a hearing without a jury to adjudicate the

validity of his alleged interest in the subject property and for an amendment of the order

of forfeiture, pursuant to 21 U.S.C. § 853(n)(6) and Fed. R. Crim. P. 32.2(c).

       6.      Any petition filed by a third party asserting an interest in the above-

described property shall be signed by the petitioner under penalty of perjury and shall set

forth the nature and extent of the petitioner’s right, title, or interest in the subject property,

the time and circumstances of the petitioner’s acquisition of the right, title or interest in

such property, and additional facts supporting the petitioner’s claim and the relief sought.

       7.      After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A)

and before a hearing on the petition, discovery may be conducted in accordance with the

Federal Rules of Civil Procedure upon a showing that such discovery is necessary or

desirable to resolve factual issues.

       8.      The United States shall have clear title to the property following the court’s

                                        Order, p. 3 of 4
      3:20-cr-00451-JMC        Date Filed 08/17/21      Entry Number 48        Page 4 of 4




determination of all third party interests, or, if no petitions are filed, following the expiration

of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third party petitions.

       9.      The court shall retain jurisdiction to resolve disputes which may arise and

to enforce and amend this Order as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       10.     Upon entry of the criminal judgment, this Order becomes final as to

Defendant and shall be made a part of the sentence and included in the criminal

judgment.

       11.     The Clerk, United States District Court, shall provide one (1) certified copy

of this Order to the United States Attorney’s Office.



       AND IT IS SO ORDERED.

                                             s/J. Michelle Childs
                                             J. MICHELLE CHILDS
                                             UNITED STATES DISTRICT JUDGE


August 17, 2021
Columbia, South Carolina




                                         Order, p. 4 of 4
